UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6327


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID AMEZQUITA-FRANCO,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:12-cr-00052-HEH-DJN-1; 3:13-cv-00443-HEH-DJN)


Submitted:   May 21, 2015                  Decided:   May 27, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Amezquita-Franco, Appellant Pro Se.        Stephen David
Schiller, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     David Amezquita-Franco seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                                  The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.                28    U.S.C.    § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief    on    the    merits,      a    prisoner         satisfies      this   standard      by

demonstrating         that     reasonable           jurists      would     find     that     the

district       court’s      assessment      of       the    constitutional          claims    is

debatable      or     wrong.        Slack   v.       McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the    motion   states      a   debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Amezquita-Franco             has     not     made          the      requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3